THIRD DIVISION
                               MCFADDEN, C. J.,
                           DOYLE, P. J., and HODGES, J.

                      NOTICE: Motions for reconsideration must be
                      physically received in our clerk’s office within ten
                      days of the date of decision to be deemed timely filed.
                                 https://www.gaappeals.us/rules

                      DEADLINES ARE NO LONGER TOLLED IN THIS
                      COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                      THE TIMES SET BY OUR COURT RULES.


                                                                      October 26, 2020



In the Court of Appeals of Georgia
 A20A1028. PRESCOTT v. THE STATE.

      HODGES, Judge.

      Following a jury trial, the Superior Court of Fulton County entered a judgment

of conviction against Shavon Jabbar Prescott for two counts of aggravated sodomy

(OCGA § 16-6-2), three counts of aggravated assault (family violence) (OCGA § 16-

5-21) (2013), two counts of battery (family violence) (OCGA § 16-5-23.1) (2013),1

and one count each of trafficking of persons for labor or sexual servitude (OCGA §

16-5-46) (2013), pimping (OCGA § 16-6-11), pandering (OCGA § 16-6-12), false

imprisonment (OCGA § 16-5-41), aggravated assault with a deadly weapon (OCGA

§ 16-5-21) (2013), and giving false information to a law enforcement officer (OCGA

§ 16-10-25). Prescott appeals pro se from the trial court’s denial of his motion for

      1
          The jury acquitted Prescott of an additional count of battery (family violence).
new trial as amended, raising 30 enumerations of error. For the reasons that follow,

we affirm.

      Viewed in a light most favorable to the jury’s verdict,2 the evidence revealed

that the victim met a man named “Jehovah Israel,” later identified as Prescott, at a bar

in January 2013. The two exchanged telephone numbers, texted, and eventually

started dating. During their first date, Prescott stated that he went by the nickname

“Hova,” which was short for “Jehovah.” On their third date in February 2013, the

victim shared, during dinner, that she needed to find another job in order to find a

place to live on her own. To this point, the victim did not suspect anything was wrong

with Prescott or feel concern that he was a violent person. As they drove off after

dinner, Prescott asked the victim if she was still interested in finding a job and stated

that he had a job for her: “It may not be what you want, but at least you’ll be making

money.” The victim thought Prescott was referring to selling drugs and declined, and

the two “laughed it off. . . .” However, Prescott then said, “[w]ell, you may not want

to do it, but you’re going to ho for me.” Prescott then produced a small handgun and

pointed it at the victim’s head.



      2
          See, e.g., Ellis v. State, 316 Ga. App. 352, 354 (1) (729 SE2d 492) (2012).

                                           2
      At some point during their drive, Prescott took the victim’s mobile telephone.

The victim began screaming, and Prescott kept saying, “[b]itch, shut up.” Prescott

drove to a house on Toccoa Circle in Union City, Fulton County, pulled into the

garage, and pulled the victim into the house by her arm. Once inside, Prescott began

punching the victim, and he then pulled her upstairs and forced her to perform fellatio

on him. Prescott then made her sit in front of him as he yelled at her that she would

be engaging in sex acts with other men. He instructed her to go downstairs, open the

front door, take cash from the customer (whom Prescott referred to as “[t]ricks or

plays”), bring the money to him, and then go back downstairs to perform sex acts

with the customer. During such acts, Prescott would position himself from an upstairs

vantage point that allowed him to see the victim and the customer; he told the victim

that if she attempted to signal the customer or ask for help, he would kill her and the

customer.

      The victim’s first experience with a “trick” came later that evening. Prescott

gave the victim liquor in an attempt to calm her nerves. Apparently noticing the

victim was nervous, the customer asked the victim if she was okay, and she responded

that she was, fearful that Prescott would kill her. The victim then had sex with the

customer, followed by other customers that same evening and every day for the next

                                          3
several days. Through threats to kill her and her family, Prescott detained the victim

at the residence for the next several weeks. Prescott purchased clothes for the victim

to wear, requiring that she wear only a bra, shorts, and heels or boots. He also

instructed her to wear a wig in order to “look the part” and to prevent her

identification with her real hair. When he ultimately began allowing the victim to

answer her telephone to speak with potential “tricks,” Prescott ordered her what to

say and struck her when she spoke “too proper,” telling her to “talk slang.”

      Based upon Prescott’s initial instructions to her, the victim felt that he had

engaged in this conduct before. The State introduced advertisements by “Hova”

imploring the recipient to “[c]ome get with a young hustler who is about that life. I

will provide a place, fly whip to ride in, and what ever you need.” The victim

identified the person in the advertisements as Prescott. The victim also learned that

she had been advertised on backpage.com, “a site where men or even women could

go to try to find someone to have sex with[,]” using photographs taken from the

telephone Prescott confiscated from the victim. In addition, the victim discovered that

Prescott was using the false name of “Tamar Byirt,” taken from a stolen driver’s

license.



                                          4
      During the time that the victim served Prescott, he punched her, kicked her,

spat upon her, and, on one occasion, pistol-whipped her. In another encounter, after

the victim remarked that a singer on television looked handsome, Prescott ordered her

into the bathroom, told her not to “ever make a comment about another dude,” and

burned her arm with an iron. Because she was scared of Prescott, the victim began

telling him that she loved him and would “try to do any and everything he asked [her]

to do right.” Prescott also took the victim to South Carolina and offered her for sex

acts from a hotel room.

      In April 2013, Prescott and the victim gathered her possessions and she moved

in with him. Eventually, Prescott allowed the victim to speak with her mother and

sister — as he sat next to her holding a handgun. The victim pretended that

everything was okay. Prescott also allowed the victim to meet her mother and sister

for a meal in May 2013, and the victim again pretended that nothing was wrong.

Although both her mother and sister noticed the burn injury on her arm, the victim

claimed that she had simply dropped a hot curling iron on her arm. Prescott

threatened to kill the victim and her family if she ever sought help from them.

      Meanwhile, Prescott continued to abuse the victim in other ways. In addition

to forcing the victim to perform sex acts with visitors, Prescott also forced her to

                                         5
perform anal intercourse and fellatio with him. Prescott also required the victim to

continue meeting visitors while on her menstrual cycle. The victim slept in the same

room with Prescott, and if she moved, he moved.

      The victim later met Lauren Blair, whom the victim knew as “Renee,” when

Blair occasionally visited Prescott at his house for sex. When the victim first met

Blair, she cried out to Blair and begged to leave with her. Instead of helping the

victim, Blair told Prescott what she said. Prescott then charged the victim, grabbed

her shirt, and said she “wasn’t going nowhere” and that she was “his.”3

      Prescott also used the victim to recruit other women in clubs for prostitution

and once used the victim to approach a woman named “Fancy” whom Prescott and

the victim saw walking down the street one day. A couple of days later, Prescott and

the victim picked up Fancy and brought her to the house on Toccoa Circle. Although

the victim did not hear Prescott giving Fancy any instructions, he forced Fancy and

the victim to perform sex acts on each other, on himself, and with visitors. The victim




      3
        At trial, Blair, whose middle name is Renee, denied that the victim had ever
asked her for assistance. In addition, evidence revealed that Blair spoke to Prescott
while he was in jail following his arrest and that she may have assisted Prescott in
destroying evidence.

                                          6
also instructed Fancy on how she was to act with the customers. Prescott also

physically abused the victim in front of Fancy.

      Prescott’s racket began to unravel when a police officer showed up at his door

one day. Shortly after a customer arrived for sex, the officer knocked on the door; the

victim answered the door, and the officer asked if someone named “Dominique” lived

there. Not knowing Fancy’s real name, the victim replied “no,” but said a woman

named “Fancy” lived there. A woman standing with the officer exclaimed, “that’s my

daughter,” and the officer asked the victim to bring Fancy to the door. The victim

complied, but did not then call out for help herself; instead, she lied to the officer

because she thought she was “in big trouble.” During this encounter, Prescott was

hiding inside the house. The customer exited the house with the victim, and the

officer found Prescott during a search of the house; Prescott gave his name as “Tamar

Byirt.” The officer briefly detained the three, took their identification cards, and

released Prescott and the customer. The officer placed Dominique in custody

following an altercation and left the scene.

      In June 2013, Prescott confronted the victim about money he thought was

missing from prepaid cards he used to place advertisements on backpage.com. When

she said she didn’t have any money, Prescott said, “You have one minute to find my

                                          7
money or it’s going to get real ugly.” When the victim again protested, he pistol-

whipped her on the head so violently that she urinated and defecated on herself and

bled from her eye. He also began choking her. She then claimed to know where some

money was hidden downstairs; however, that was a ploy to attempt escape. Prescott

grabbed her, slammed her to the floor, and began kicking, punching, and spitting on

her. He then took her to an upstairs bathroom, forced her into the shower, closed the

curtain, pulled out a handgun, and said, “I’m going to kill you. You better tell me

what you’re doing with my money.” The victim lied and said she gave money to her

mother. Prescott then told the victim he forgave her, said, “[w]hat are we going to do

about your family[,]” and forced the victim to perform fellatio on him and kiss his

feet. She later used a towel to wipe the blood from her eye.

      Prescott’s final degradation occurred on June 18, 2013. Prescott was again

unable to use a prepaid card to purchase an advertisement on backpage.com, so he

threw the victim on the bed, began choking her, and said, “[b]itch, when I get out of

this shower, you better make that card go through or I’m going to kill you.” She asked

to use the bathroom in another part of the house; Prescott agreed, and when she left

the bedroom, she ran from the house. She fled to a neighbor’s house and burst

through the door, screaming for help, and the neighbor called police. When officers

                                          8
arrived, they met with the victim, who directed them to Prescott’s residence. As an

officer approached the house, the garage door lifted and Prescott attempted to back

out of the garage. The officer then detained Prescott, who identified himself as

“Tamar Byirt.” Officers found two identification cards on Prescott’s person during

a pat-down search — one for Tamar Byirt and one for Prescott. During a subsequent

search of the residence, officers located wigs, women’s shoes, a corset, and a towel.

An expert in human trafficking testified that the victim’s description of her activities

and abuse was consistent with being ensnared in sexual servitude. Testing of the

towel taken from Prescott’s residence revealed the presence of the victim’s blood.

      A Fulton County grand jury indicted Prescott for two counts of aggravated

sodomy, three counts of aggravated assault (family violence), three counts of battery

(family violence), and one count each of trafficking of persons for labor or sexual

servitude, pimping, pandering, false imprisonment, aggravated assault with a deadly

weapon, and giving false information to a law enforcement officer. Prior to his trial,

Prescott filed a number of pro se motions despite the fact that he was represented by

counsel. With the exception of one count of battery (family violence), the jury

returned guilty verdicts against Prescott on each count of the indictment. After trial,

Prescott insisted that he represent himself. Following a hearing pursuant to Faretta

                                           9
v. California, 422 U.S. 806 (95 SCt 2525, 45 LE2d 562) (1975), the trial court

allowed Prescott to proceed pro se, and he filed a motion for new trial with several

amendments. The trial court denied Prescott’s motion as amended, and he appeals pro

se.

      1. At the outset, Prescott’s opening brief suffers from numerous egregious

violations of this Court’s rules. Most glaringly, none of Prescott’s 30 enumerations

of error are supported by any argument or citation of authority. See Court of Appeals

Rule 25 (c) (2) (“Any enumeration of error that is not supported in the brief by

citation of authority or argument may be deemed abandoned.”). Indeed, Prescott’s

enumerations, which span 18 handwritten pages, are followed by a “Citation of

Authority” of one-half page, which merely contains a string citation of assorted

constitutional provisions and random sections of the Official Code of Georgia, Brady

v. Maryland, 373 U.S. 83 (83 SCt 1194, 10 LE2d 215) (1963), and Sampson v. State,

124 Ga. 776 (53 S.E. 332) (1906). Equally as distressing, the appellant’s brief does not

contain a single “citation of the parts of the record or transcript essential to a

consideration of the errors[.]” Court of Appeals Rule 25 (a) (1); see also Court of

Appeals Rule 25 (c) (2) (i) (“Each enumerated error shall be supported in the brief by

specific reference to the record or transcript.”) (emphasis supplied); Cawthon v. State,

                                          10
350 Ga. App. 741, 744 (1) (a) (830 SE2d 270) (2019) (noting that “this Court will not

typically address arguments in the complete absence of record and transcript

citations”). These deficiencies are particularly troublesome in an appellate record that

spans more than 2,000 pages, because “it is not the function of this Court to cull the

record on behalf of a party in search of instances of error.” (Citation and punctuation

omitted.) Id. at 743.

      Moreover, the brief does not contain “the method by which each enumeration

of error was preserved for consideration” on appeal. Court of Appeals Rule 25 (a) (1).

Furthermore, Prescott’s minimalist “Citation of Authority” does not correspond with

the stated enumeration of errors. See Court of Appeals Rule 25 (c) (1) (“The sequence

of arguments in the briefs shall follow the order of the enumeration of errors, and

shall be numbered accordingly.”); Crawford v. State, 314 Ga. App. 796 (726 SE2d

58) (2012) (appellant raised 14 enumerations of error but only five non-corresponding

argument sections).

      In short, our rules do not exist in a vacuum; rather, they are based, at least in

part, on the well-recognized and “sound rule of appellate practice that the burden is

always on the appellant in asserting error to show it affirmatively by the record.”



                                          11
(Citation and punctuation omitted.) Mathis v. State, 299 Ga. App. 831, 835 (1) (b),

n. 15 (684 SE2d 6) (2009). To that end,

      the rules of this court are not intended to provide an obstacle for the
      unwary or the pro se appellant. Briefs that do not conform to the rules
      regarding enumerations of error, structure of briefs, argument, or
      citation of authorities, as [Prescott] fails to do, are not merely an
      inconvenience or grounds for refusing to consider a party’s contentions.
      Such briefs hinder this court in determining the substance and basis of
      an appellant’s contentions both in fact and in law and may well
      prejudice an appellant’s appeal regardless of the amount of leniency
      shown. Nevertheless, we will address [Prescott’s] arguments, insofar as
      we are able to ascertain them from his brief.


(Citation omitted.) Anderson v. State, 335 Ga. App. 78, 80 (2) (778 SE2d 826)

(2015); see also Zywiciel v. Historic Westside Village Partners, 313 Ga. App. 397,

401, n. 18 (721 SE2d 617) (2011) (“[Prescott] has hampered our ability to ensure that

all his arguments not addressed by enumerations of error are addressed. Accordingly,

he is wholly responsible for any allegation of error that we are unable to fully

address.”) (citation and punctuation omitted); Fleming v. Advanced Stores Co., 301
Ga. App. 734, 735 (688 SE2d 414) (2009) (“We recognize that [Prescott] is acting pro

se; nevertheless, ‘that status does not relieve him of the obligation to comply with the

substantive and procedural requirements of the law, including the rules of this

                                          12
Court.’”) (citation and punctuation omitted). Accordingly, we have combined

Prescott’s enumerations where possible in an effort to address, as best we can, the

arguments we are able to discern and properly consider under our rules. See

Sevostiyanova v. State, 313 Ga. App. 729, 730 (722 SE2d 333) (2012).

      2. In three interrelated enumerations, Prescott contends that the evidence was

insufficient to support his convictions.4 We disagree.

      On appeal from a criminal conviction, the evidence must be viewed in
      the light most favorable to the verdict, and the appellant no longer
      enjoys the presumption of innocence; moreover, an appellate court does
      not weigh the evidence or determine witness credibility but only
      determines whether the evidence is sufficient under the standard of
      Jackson v. Virginia, 443 U.S. 307 (99 SCt 2781, 61 LE2d 560) (1979).
      As long as there is some competent evidence, even though contradicted,


      4
        Two of Prescott’s enumerations invoke the general grounds. See OCGA §§
5-5-20, 5-5-21.

      Trial courts have discretion to grant a new trial on these grounds . . . but
      appellate courts do not. Our review is limited to the legal sufficiency of
      the evidence. Indeed, even when asked to review a trial court’s refusal
      to grant a new trial on the general grounds, this Court must review the
      case under the standard set forth in Jackson v. Virginia.


(Citations and punctuation omitted.) Lewis v. State, 351 Ga. App. 603, 604 (2) (831
SE2d 837) (2019).

                                          13
      to support each fact necessary to make out the State’s case, the jury’s
      verdict will be upheld.


(Citation and punctuation omitted.) Watkins v. State, 336 Ga. App. 145, 146 (1) (784

SE2d 11) (2016); see also Conley v. State, 329 Ga. App. 96 (763 SE2d 881) (2014).

It is well-settled that “the testimony of a single witness is generally sufficient to

establish a fact.” (Citation and punctuation omitted.) Cross v. State, 354 Ga. App.
355, 358 (1) (839 SE2d 265) (2020); see also OCGA § 24-14-8.

      (a) Aggravated sodomy. “A person commits the offense of aggravated sodomy

when he or she commits sodomy with force and against the will of the other

person. . . .” OCGA § 16-6-2 (a) (2). Sodomy occurs when a person “performs or

submits to any sexual act involving the sex organs of one person and the mouth or

anus of another.” OCGA § 16-6-2 (a) (1). The State indicted Prescott for two counts

of aggravated sodomy for forcibly performing anal intercourse and fellatio on the

victim. The victim unequivocally testified that Prescott forced her to perform anal

intercourse and fellatio with him against her will. Thus, we conclude that the

evidence was sufficient to convict Prescott of aggravated sodomy. See, e.g., Cross,
354 Ga. App. at 357-358 (1).




                                         14
      (b) Aggravated assault (family violence). “A person commits the offense of

aggravated assault when he or she assaults . . . [w]ith a deadly weapon or with any

object, device, or instrument which, when used offensively against a person, is likely

to or actually does result in serious bodily injury[.]” OCGA § 16-5-21 (a) (2); see also

OCGA § 16-5-21 (j) (2013). Prescott’s charges against the victim, who lived with

him, included striking the victim with a handgun, striking her with his fists, and

strangling her. The victim testified that, beginning with her arrival at Prescott’s house

and continuing after she moved in with him, Prescott punched her on several

occasions. In addition, evidence revealed that Prescott choked and pistol-whipped the

victim when he thought that she had taken money from him. Therefore, the evidence

was sufficient to convict Prescott of aggravated assault (family violence). See, e.g.,

Moore v. State, Case No. A20A1348, 2020 Ga. App. LEXIS 518, at *4 - *5 (1) (a)

(Ga. App. Sept. 21, 2020); Jones v. State, 294 Ga. App. 564, 566 (1) (669 SE2d 505)

(2008).

      (c) Battery (family violence). “A person commits the offense of battery when

he or she intentionally causes substantial physical harm or visible bodily harm to

another.” OCGA § 16-5-23.1 (a); see also OCGA § 16-5-23.1 (f) (2013). The State

accused Prescott of causing visible bodily harm to the victim by punching and

                                           15
strangling her. In addition to the testimony cited above concerning Prescott’s acts of

choking and punching the victim, photographs of her injuries were admitted at trial.

Moreover, the victim’s mother noted that the victim had bruising around her neck and

a scar on her face when she picked up the victim following her escape. Similarly, the

officer who responded to the neighbor’s house after the victim fled noticed bruising

on the victim’s neck. The evidence was, again, sufficient to convict Prescott of

battery (family violence). See, e.g., Moore, 2020 Ga. App. LEXIS 518, at *5 - *6 (1)

(b); Walker v. State, 315 Ga. App. 821, 823 (728 SE2d 334) (2012).

      (d) Trafficking of persons for labor or sexual servitude. “A person commits the

offense of trafficking a person for sexual servitude when that person knowingly

subjects another person to or maintains another person in sexual servitude. . . .”

OCGA § 16-5-46 (c) (1) (2013). “‘Sexual servitude’ means . . . any sexually explicit

conduct or performance involving sexually explicit conduct for which anything of

value is directly or indirectly given . . . or received by any person, which conduct is

induced or obtained by coercion or deception. . . .” OCGA § 16-5-46 (a) (6) (A)

(2013). The State indicted Prescott for coercing the victim to engage in sexual

activities with other partners and for threatening her family if she attempted to leave

him. Evidence revealed that, after Prescott and the victim dated for a short time,

                                          16
Prescott told the victim when she was in his vehicle, “you may not want to do it, but

you’re going to ho for me.” He then pointed a handgun at her head and drove her to

his residence, where he punched her and forced her to perform fellatio on him.

Thereafter, he instructed the victim on how to prostitute herself, including delivering

money from customers to him, and threatened to kill her and her family if she ever

signaled a customer for assistance.

      Over the course of the next four months, Prescott advertised the victim for

sexual services for which he received money; purchased clothing for her and

instructed her on how to dress for customers; required her to perform sex acts with

customers and with himself; repeatedly threatened to kill her and her family; and even

drove her to South Carolina, where he again offered her for sex acts with customers.

Moreover, an expert in human trafficking testified that the victim’s description of her

experience was consistent with trafficking and sexual servitude. We conclude that

this evidence is sufficient for any rational trier of fact to find Prescott guilty beyond

a reasonable doubt of the crime of trafficking of persons for sexual servitude. See

Grace v. State, 347 Ga. App. 396, 398-399 (1) (819 SE2d 674) (2018).

      (e) Pimping. Relevant to this case, pimping occurs when a person “[a]ids or

abets, counsels, or commands another in the commission of prostitution. . . .” OCGA

                                           17
§ 16-6-11 (5); see also OCGA § 16-6-9 (2013) (“A person commits the offense of

prostitution when he or she performs or offers or consents to perform a sexual act,

including, but not limited to, sexual intercourse or sodomy, for money or other items

of value.”). Prescott was charged with aiding and abetting the victim in the

commission of prostitution. In view of the evidence recounted above, including

Prescott’s advertisements for the victim’s sexual services, providing her with clothing

and a location for those services, and using the victim’s telephone to arrange

customers for those services, we conclude that the evidence was sufficient to find

Prescott guilty beyond a reasonable doubt of pimping by aiding and abetting the

victim in committing prostitution. See Creighton v. State, 327 Ga. App. 825, 828 (1)

(b) (761 SE2d 373) (2014).

      (f) Pandering. “A person commits the offense of pandering when he or she

solicits a person to perform an act of prostitution in his or her own behalf. . . .”

OCGA § 16-6-12. Here, the victim testified that Prescott told her that she would

prostitute herself for him, transported her to his residence, physically assaulted and

threatened her repeatedly, and forced her to perform sex acts with customers for

money, which she gave to him. This evidence is sufficient to convict Prescott of



                                          18
pandering. See Kea v. State, 344 Ga. App. 251, 254 (2) (a) (810 SE2d 152) (2018);

see also OCGA § 16-6-9 (2013).

      (g) False imprisonment. “A person commits the offense of false imprisonment

when, in violation of the personal liberty of another, he . . . detains such person

without legal authority.” OCGA § 16-5-41 (a). The victim testified that Prescott

detained her at his residence over the course of four months through a pattern of

abuse and threats, including multiple threats to kill her, her family, and her customers

should she attempt to leave. We conclude that this evidence was sufficient to allow

a rational trier of fact to find Prescott guilty beyond a reasonable doubt of false

imprisonment. See Taylor v. State, 344 Ga. App. 122, 130-131 (1) (f) (809 SE2d 76)

(2017); Schneider v. State, 312 Ga. App. 504, 508 (3) (718 SE2d 833) (2011).

      (h) Aggravated assault with a deadly weapon. Aggravated assault also occurs

when a person assaults another with a deadly weapon. OCGA § 16-5-21 (a) (2)

(2013). The State charged Prescott with pointing a handgun at the victim. The victim

testified that Prescott first pointed a handgun at her when they were traveling to his

residence from their third date. Thereafter, the victim described other occasions when

Prescott pointed a handgun at her, including when Prescott forced her into a shower,

closed the curtain, pointed the handgun at her, and threatened to kill her. This

                                          19
evidence is sufficient to support Prescott’s conviction for aggravated assault. See,

e.g., Taylor, 344 Ga. App. at 130 (1) (e).

      (i) Giving false information to a law enforcement officer. “A person who gives

a false name, address, or date of birth to a law enforcement officer in the lawful

discharge of his official duties with the intent of misleading the officer as to his

identity or birthdate is guilty of a misdemeanor.” OCGA § 16-10-25. Prescott was

accused of giving an officer a false name and date of birth. The evidence revealed

that, when he was apprehended following the victim’s escape, Prescott gave officers

the name “Tamar Byirt.” Officers searched Prescott’s pockets when he was

apprehended, and found identification cards for Byirt and Prescott. Moreover,

Prescott’s criminal case identified him as Shavon Jabbar Prescott. Therefore, “[t]he

evidence was sufficient for a rational trier of fact to find that appellant’s real name

was [Shavon Jabbar Prescott] and that he gave a false name to the [responding

officer].” Singleton v. State, 259 Ga. App. 184, 186 (3) (577 SE2d 6) (2003).

      In sum, we conclude that the evidence was sufficient to find Prescott guilty

beyond a reasonable doubt of each of the crimes for which he was convicted.

      3. Prescott also raises several claims of ineffective assistance of trial counsel,

including trial counsel’s alleged failure to: (1) appeal certain unidentified trial court

                                           20
rulings; (2) adequately investigate his arrest; (3) advise him of his appellate rights;

(4) cross-examine “important,” yet unidentified, witnesses; and (5) file a motion to

suppress unidentified evidence. None are meritorious.

       To demonstrate ineffective assistance of trial counsel, Prescott “has the burden

of proving that counsel’s performance was deficient, and that, but for the deficiency,

there was a reasonable probability the outcome of the trial would have been

different.” (Citations and punctuation omitted). State v. Banks, 337 Ga. App. 749, 751

(789 SE2d 619) (2016). “This burden, although not impossible to carry, is a heavy

one, because when reviewing ineffective assistance of counsel claims, this Court

applies a strong presumption that counsel’s performance falls within the wide range

of reasonable professional assistance.” (Citations and punctuation omitted.) Wiggins

v. State, 338 Ga. App. 273, 283 (6) (787 SE2d 357) (2016). If a defendant fails to

satisfy either prong of the test for ineffective assistance of counsel, it is not incumbent

upon this Court to examine the other prong. See, e.g., Thomas v. State, 318 Ga. App.
849, 857 (5) (734 SE2d 823) (2012).




                                            21
      Of the five specific grounds of ineffective assistance of counsel Prescott raised,

he did not question trial counsel about any of them.5 Nor did Prescott testify during

the hearing on his motion for new trial. Accordingly, even assuming that Prescott’s

allegations of ineffective assistance are definite enough to permit review, see Pinson

v. State, 266 Ga. App. 254, 259 (3) (b) (596 SE2d 734) (2004), he has failed to

present any evidence or point to evidence in the record in support of his allegations.

It necessarily follows that Prescott has not satisfied the heavy burden to demonstrate

ineffective assistance of trial counsel. See Wiggins, 338 Ga. App. at 283 (6).

      4. In two enumerations, Prescott contends that the trial court violated his right

to a speedy trial under the United States and Georgia constitutions because it failed

to try him within a reasonable time. In view of Prescott’s failure to support the

enumerations with citations of authority or to the record, however, these enumerations

are deemed abandoned. See Court of Appeals Rule 25 (c) (2); Smith v. State, 277 Ga.

App. 321, 322 (626 SE2d 540) (2006) (finding that defendant waived speedy trial

arguments for appellate review due to lack of argument).


      5
        Prescott briefly questioned one of his trial counsel about the failure to
challenge certain evidence because the evidence “wasn’t part of the discovery.”
However, since the question did not raise any legal basis to suppress the evidence,
Prescott has again failed to demonstrate error by trial counsel.

                                          22
      5. Prescott further contends that he was denied his right to trial by jury because

the trial court, rather than the jury, sentenced him. Inasmuch as Prescott was not

facing a charge punishable by death, he did not have a right to a sentencing hearing

before a jury. See OCGA § 17-10-2 (a) (1) (“Except in cases in which the death

penalty may be imposed, upon the return of a verdict of ‘guilty’ by the jury in any

felony case, the judge shall dismiss the jury and shall conduct a presentence hearing

at which the only issue shall be the determination of punishment to be imposed.”)

(emphasis supplied). Thus, there is no error.

      6. Prescott asserts, with no citations to the record or to supportive authority,

that the “verdict, sentence, and judgment violates the constitution or laws of the

United States.” “This enumeration is too vague and indefinite and presents nothing

for review.” (Citation and punctuation omitted.) Pinson, 266 Ga. App. at 259 (3) (b);

see also Martin v. State, 223 Ga. 649, 653 (7) (157 SE2d 458) (1967).

      7. Next, Prescott argues that the trial court erred by allowing the State “to make

statements of prejudicial matters which were not in evidence and which were also

[contradictory],” and by not declaring a mistrial. Not only has Prescott failed to

identify the “statements of prejudicial matters” he contests, he has not shown where



                                          23
in the record he objected to the phantom statements or moved for a mistrial.6 And

even if Prescott did not move for a mistrial, “the trial court was required to act sua

sponte only if there was a manifest necessity for a mistrial.” (Citation and punctuation

omitted.) Burden v. State, 296 Ga. App. 441, 446 (4) (a) (674 SE2d 668) (2009).

Prescott has not identified any such necessity. See, e.g., Davenport v. State, 316 Ga.

App. 234, 238 (2) (729 SE2d 442) (2012). As a result, this enumeration fails.

      8. Prescott also contends that “the verdict was decided upon material evidence

illegally admitted and evidence illegally withheld from the jury.” For the reasons and

authority cited in Division 6, supra, this enumeration is without merit. See Martin,
223 Ga. at 653 (7); Pinson, 266 Ga. App. at 259 (3) (b).

      9. Under the broad category of “equal protection and due process,” Prescott

asserts that his rights were violated because: (1) the trial court, his trial counsel, and

the State submitted false and perjured documents and evidence through his trial

counsel; (2) the State presented false statements and narratives of the crimes to the

jury; (3) “the trial court and the State intentionally denied [him] procedural due


      6
         A brief review of the trial transcript reveals two occasions where Prescott’s
counsel moved for a mistrial. Prescott’s enumeration does not identify which of the
trial court’s rulings on these two motions he challenges, or if there are other instances
for which a mistrial should have been granted.

                                           24
process;” (4) the State shifted the burden of proof “in the presence and hearing of the

jury[;]” (5) he “was denied the fundamental federal and State constitutional rights,

privileges, and immunities guaranteed him by, both the Georgia and the United States

constitutions;” and (6) the trial court denied his motion to strike and disqualify the

entire jury panel due to an unidentified comment by a prospective juror.

Notwithstanding the vague and indefinite nature of Prescott’s enumerations, see

Martin, 223 Ga. at 653 (7); Pinson, 266 Ga. App. at 259 (3) (b), none are supported

by citations of authority or to the record. As a result, these enumerations are deemed

abandoned. Court of Appeals Rule 25 (c) (2).

       10. Prescott next argues, in a series of enumerations, that he was deprived of

a fair trial due to the State’s submission of a variety of false documents, including:

(1) “perjured and tampered testimonies, phone recordings, documents, depositions,

evidence, indictment, and court records which had been purposefully altered;” (2) a

statement by a law enforcement officer before the grand jury that contradicted

Prescott’s indictment; (3) a “falsified . . . indictment;” and (4) “falsified court records,

calendars, and documents which resulted in an unlawful indictment. . . .” Not only has

Prescott failed to cite to the documents in the record, much less even specifically

identify the allegedly offending documents, the enumerations are vague and indefinite

                                            25
and are not supported by citations of authority. Therefore, they are deemed

abandoned. Court of Appeals Rule 25 (c) (2).

      11. Prescott also contends that his conviction was procured by the State’s

pervasive misconduct, including: (1) “tampering and altering evidence and

documents . . . and by intentionally and deliberately manipulating the court

proceedings with false statements and lies in the hearing of the jury[;]” (2) “illegal

wiretapping[,] perjured affidavits[;] perjured and tainted jail phone recordings[;]

illegally admitted perjured testimonies[;] [and] altered and amended pretrial and trial

transcripts[;]” and (3) false statements concerning the tenure of a law enforcement

officer. For the reasons stated in Divisions 9 and 10, supra, these enumerations are

deemed abandoned. Court of Appeals Rule 25 (c) (2).

      12. Prescott argues that the State, “in joint conspiracy with both the Public

Defenders Office and the Metro Conflict Defenders Office . . . withheld favorable

evidence towards [Prescott] from the jury during deliberations” and “illegally issued

subpoenas to persons not listed in the . . . indictment. . . .” By failing to identify the

subject evidence, the manner in which the subpoenas were issued, and the persons

upon whom the subpoenas were served, Prescott’s enumeration presents nothing for

our review. See Martin, 223 Ga. at 653 (7); Pinson, 266 Ga. App. at 259 (3) (b).

                                           26
      13. Prescott next asserts that the trial court abused its discretion in failing to

hear his complaints about his appointed trial counsel, resulting in a conflict of

interest. Absent citations to the record, argument in support of the enumeration, and

authority in support of the argument, this enumeration is deemed abandoned. See

Court of Appeals Rule 25 (c) (2).

      14. Finally, Prescott argues that the trial court “did not set reasonable and

consistent bail” or grant him an appeal bond. To the extent Prescott challenges the

trial court’s alleged failure to award him a reasonable bond prior to trial, the same is

deemed abandoned. See Court of Appeals Rule 25 (c) (2). Furthermore, any argument

concerning an appeal bond is moot in view of our affirmance of Prescott’s

convictions. See, e.g., Lawson v. State, 242 Ga. 744, 745 (2) (251 SE2d 304) (1978).

      In sum, we conclude that the evidence was sufficient to find Prescott guilty

beyond a reasonable doubt of the crimes for which he was convicted. We also

conclude that Prescott failed to satisfy his burden to demonstrate ineffective

assistance of trial counsel. Finally, we conclude that Prescott’s remaining arguments

are either without merit or deemed abandoned. Therefore, we affirm the trial court’s

denial of Prescott’s motion for new trial.

      Judgment affirmed. McFadden, C. J., and Doyle, P. J., concur.

                                          27